      Case 4:19-cv-02236 Document 46 Filed on 02/17/21 in TXSD Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOE RICHARD POOL III, et al,                     §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:19-CV-2236
                                                 §
                                                 §
CITY OF HOUSTON, et al,
                                                 §
                                                 §
         Defendants.

                                         NOTICE OF HEARING

        Parties are advised that a Scheduling Conference is scheduled for March 19, 2021 at 1:30

p.m., before United States District Judge Vanessa D. Gilmore. The parties shall file a Joint

Discovery Case Management Plan by March 15, 2021.



Date: February 17, 2021                         By: Byron Thomas, Case Manager to
                                                    U.S. District Judge Vanessa D. Gilmore
